The trial judge granted a motion for a new trial on November 27, 1965, but did not file the "causes for which such new trial" was granted until December 28, 1965. The court made all entries on the half sheet of the Columbus Municipal Court. The defendant, appellant herein, filed his notice of appeal on January 10, 1966.
The plaintiff, appellee herein, has filed a motion to dismiss, contending the notice of appeal should have been filed within *Page 24 
20 days from the sustaining of the new trial on November 27, 1965. The defendant contends that the motion for new trial was not sustained until the trial judge complied with Section2321.17 of the Revised Code and set forth his reasons, in writing, for granting the new trial.
Since the statute places a mandatory duty on the trial judge, we believe the order of December 28, 1965, was the final order and the one appealable in this cause. See Price v. McCoy Sales Service, Inc., 2 Ohio St.2d 131.
Motion to dismiss overruled.
BRYANT, P. J., and DUFFEY, J., concur.